DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on December 28, 2021.
The rejection under 35 U.S.C. 112(b) to Claim 4 in the previous office action has been withdrawn in light of the amendment to the claim.

Election/Restrictions
Upon further consideration by the examiner, the restriction requirement (dated July 23, 2021) has been withdrawn.  Claim 1 is a generic claim and overcomes the prior art for the reasons noted below.  The newly added features to Claim 1 are generic to Claims 2 through 11.  Furthermore, there was no burden to update the search for Claims 2 through 11 along with generic Claim 1.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
The applicants’ amendment, particularly to Claim 1, overcomes the rejections under 35 U.S.C. 103 in the previous office action.  The applicants’ remarks [pages 4 to 6 of the submission] are fully incorporated by reference herein.
Accordingly, Claims 1 through 11 have been allowed.


Claim Objections
Claims 1, 4 and 5 are objected to because of the following informalities.
NOTE:  The following suggested changes are necessary to correct minor informalities in the claim language, such as spelling, and ensuring that latter terms or phrases are consistently recited with earlier recited terms or phrases throughout all of the claims.  In no way do these changes affect the scope of the claimed invention.
In Claim 1, “the second board extend” (line 11) should be changed to –the second circuit board extend--; “second circuit bord” (line 13) should be changed to –second circuit board--; “first circuit bord” (line 16) should be changed to –first circuit board--; and “the structure” (line 16) should be changed to –the connecting structure--.
In Claim 4, --such that the contacting pads are formed from the wiring layer—should be added after “from the base” (line 3); and “the openings” (line 5) should be changed to –the plurality of openings on the cover layer--.
In Claim 5, “the openings” (line 6) should be changed to –the plurality of openings--.
Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: 
To correct the minor informalities with the claim language as suggested above.
The examiner attempted to contact TUNG-YUN McNALLY, the Attorney of Record, by telephone on February 7, 2022, to discuss the suggested changes above as 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896